ORDER
Airrion Blake-Bey, Airrion Blake-Bey II, Anita Blake-Bey, and Lovie Hunter-El are adherents of the Moorish Science Temple of America and were born in Cook County, Illinois. In this pro se lawsuit, *523they claim that the county has enslaved them by creating birth certificates which falsely imply they are Americans rather than citizens of a Moroccan Empire that spans the Western Hemisphere, Africa, and the mythical Atlantis. The plaintiffs demand varied relief, including $5 billion. The district court dismissed their complaint, and rightly so because the suit is too frivolous to have invoked the court’s subject-matter jurisdiction. See Hagans v. Lavine, 415 U.S. 528, 536, 94 S.Ct. 1372, 39 L.Ed.2d 577 (1974); In re African-American Slave Descendants Lit., 471 F.3d 754, 757 (7th Cir.2006); Crowley Cutlery Co. v. United States, 849 F.2d 273, 276 (7th Cir.1988).
AFFIRMED.